Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/20202 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7,10-14,16,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topacio et al, US 2011/0049725 A1.
Pertaining to claim 1, Topacio teaches ( see figs. 1-9)   A semiconductor package [10] comprising:
a semiconductor chip[15]  including a chip pad[80];
an external bump pad [75] electrically connected to the chip pad[80] of the semiconductor chip[15] and including a trench[140a-140c, 153a-e]  portion ( see figs. 4,6-9) extending from a perimeter surface of the external bump pad toward a center of the external bump pad; and
an external connector [60] on the external bump pad, the external connector including a portion ( see fig.4 for example) within the trench portion of the external bump pad[75].
Pertaining to claim 2, Topacio teaches (see figs. 1-9) the semiconductor package of claim 1, wherein the external connector [60] covers the perimeter surface of the external bump pad [75].
Pertaining to claim 3, Topacio teaches ( see figs. 1-9)   The semiconductor package of claim 1, wherein the trench portion [104a] is a first trench portion of a plurality of trench portions, and wherein the plurality of trench portions are spaced apart from each other by a uniform distance along a perimeter of the external bump pad ( see fig.4)

Pertaining to claim 6, Topacio teaches ( see figs. 1-9) the semiconductor package of claim 1, further comprising an insulating layer [45] ( see para 0031)  on the semiconductor chip[15],
wherein the external bump pad[75]  is on a top surface of the insulating layer[45], and wherein the external connector contacts the top surface of the insulating layer[45] through the trench portion.
Pertaining to claim 7, Topacio teaches ( see figs. 1-9) the semiconductor package of claim 6, further comprising a redistribution pattern [80 see para 0028) in the insulating layer[ wherein 80 could be part of a RDL structure], wherein the redistribution pattern extends between the chip pad of the semiconductor chip and the external bump pad.
Pertaining to claim 10, Topacio teaches ( see figs. 1-9) the semiconductor package of claim 1, wherein, in a plan view, the trench portion [153e] extends with a uniform width from the perimeter surface of the external bump pad toward the center of the external bump pad ( see fig.8).
Pertaining to claim 11, Topacio teaches ( see figs. 1-9) The semiconductor package of claim 1, wherein, in a plan view, the trench portion[140a] narrows from the 
Pertaining to claim 12, Topacio teaches (see figs. 1-9) a semiconductor package comprising:
a semiconductor chip[15] including a chip pad[80]; an insulating layer [45] ( see para 0031) on the semiconductor chip;
a redistribution pattern ( see para 0028 wherein 80 could include  a RDL structure) connected to the chip pad[80] of the semiconductor chip[15] and in the insulating layer[45] ( see para 0031);
an external bump pad [75] connected to the redistribution pattern[80] through an opening of the insulating layer[45] and including a plurality of trench portions [140a-140c, 153a-e; see figs. 4,6-9)  spaced apart from each other along an edge of the external bump pad[75]; and
an external connector [60] including a portion contacting the insulating layer[45] through the plurality of trench portions, the external connector [60] covering a perimeter surface of the external bump pad[75].
Pertaining to claim 13, Topacio teaches ( see figs. 1-9) The semiconductor package of claim 12, wherein the plurality of trench portions[140a-c]  are symmetrically arranged with respect to a center of the external bump pad[75] ( see fig.4).
Pertaining to claim 14, Topacio teaches ( see figs. 1-9) The semiconductor package of claim 12, wherein the plurality of trench portions include a plurality of first trench portions[153h, 153d,153b,153f] having a first width and a plurality of second 
wherein the first trench portions and the second trench portions alternate along the edge of the external bump pad[75] ( see fig 8).
Pertaining to claim 16, Topacio teaches ( see figs. 1-9) A semiconductor module comprising: a module substrate; and
a semiconductor package [10] on the module substrate[20], wherein the semiconductor package includes:
a semiconductor chip including [15] a chip pad[80];
an external bump pad[75] electrically connected to the chip pad [80] of the semiconductor chip[15] and including a plurality of trench portions [140a-140c, 153a-e; see figs. 4,6-9)  extending from a perimeter surface of the external bump pad[75] toward a center of the external bump pad[75]; and
an external connector[60] between the external bump pad[75] and the module substrate and within the plurality of trench portions [140a-140c, 153a-e; see figs. 4,6-9)   of the external bump pad[75].
Pertaining to claim 18, Topacio teaches ( see figs. 1-9) The semiconductor module of claim 16, wherein the semiconductor package further includes:
an insulating layer [45] on the semiconductor chip[15]; and
a redistribution pattern( see para 0028 wherein 80 could include  a RDL structure)  in the insulating layer[45] ( see para 0031), the redistribution pattern extending between the chip pad[80]  of the semiconductor chip and the external bump pad[75],

Pertaining to claim 19, Topacio teaches (see figs. 1-9) the semiconductor module of claim 16, wherein the external connector [60] covers the perimeter surface of the external bump pad [75].
Pertaining to claim 20, Topacio teaches ( see figs. 1-9) The semiconductor module of claim 16, wherein the external bump pad[75] includes inner walls within the plurality of trench portions [140a-140c, 153a-e], and wherein the external connector[60] is in contact with the inner walls of the external bump pad[75].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topacio et al, US 2011/0049725 A1 .

but did not explicitly teach wherein a distance between adjacent trench portions along the perimeter of the external bump pad is about one to two times a width of the first trench portion nor does it explicitly teach wherein each of the plurality of trench portions has a first width, and wherein the first distance is about one to two times the first width
However, viewing the prior art reference of Topacio as whole, the embodiment of Fig. 6, the geometry depicted is that of an octagon such that wherein the distance between trench portion appears to be about 1 times the width of the trench portion.  However, as the figure is not necessarily to scale, Topacio further teaches varying the relationship between the protrusions and recesses in the patterned solder ball pad, it would have been obvious to one of ordinary skill in the art to vary through routine experimentation relative trench and separation widths in order to reduce the number of unimpeded crack propagation pathways (see MPEP §2144.05 and ¶36).

Claim 8 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Topacio et al, US 2011/0049725 A1 in view of Fillion et al, US 10211141 B1.
Pertaining to claim 8 and 15, Topacio teaches the semiconductor package of claim 1, but is silent wherein a width of the trench portion is between about 5 µm to about 10 µm or the semiconductor package of claim 12, wherein a width of the plurality 
However, Topacio teaches the profile and shapes of the protrusions are varied (see Figures 6/8/9 and ¶36) to reduce the number of unimpeded crack propagation pathways such that the trench portion may be considered a result-effective variable. Additionally, Fillion teaches it was known in the art to provide solder pads with diameters in the range of 60-70µm (col. 2, lines 50-60).  
Accordingly, as it was known in the art to provide solder balls pads in the range of 60-70µm and Topacio teaches varying the relationship between the protrusions and recesses in the patterned solder ball pad, it would have been obvious to vary through routine experimentation the result-effective variable of the trench width to arrive at the claimed invention (see MPEP §2144.05).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topacio et al, US 2011/0049725 A1 in view of Lin et al, US 2015/0303159 A1.
Pertaining to claim 9, Topacio teaches the semiconductor package of claim 1, but is silent further comprising a cover metal layer between the external bump pad and the external connector, wherein the cover metal layer covers the external bump pad.
However, in the same field of endeavor, Lin a cover metal layer[713] between the external bump pad [701] and the external connector[711], wherein the cover metal layer [713] covers the external bump pad[701] ( see fig.16 and  para0120). In view of Lin, it would have been obvious to one of ordinary skill in the art to have this configuration .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819